Citation Nr: 1825388	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-31 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1991 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

A July 2012 rating decision denied service connection for sleep apnea.  The Veteran filed a notice of disagreement in October 2012.  Although the Veteran did not submit a substantive appeal (VA Form 9) following the August 2014 statement of the case, the Board accepts his September 2014 correspondence in lieu of a VA Form 9 for the issue of service connection for sleep apnea.  It is additionally noted in a February 2015 report of contact that the Veteran intended to continue his appeal.  Thus, his intent to appeal is not in doubt.  The RO has not suggested, and the record does not reflect, that the September 2014 communication was untimely or that it could not be accepted in lieu of a VA Form 9.  Indeed, a February 2015 rating decision noted that the sleep apnea claim was still on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for obstructive sleep apnea.  Having reviewed the record, the Board finds that remand is warranted.  

A February 2015 VA examiner determined that the Veteran's obstructive sleep apnea was diagnosed after service and was not related to any exposure events in southwest Asia.  Since then, the Veteran has asserted and submitted evidence suggesting that obstructive sleep apnea may be related to PTSD and sinusitis.  In light of this, the Board finds that an additional examination is warranted to clarify the etiology of his sleep apnea.  On remand, the examiner should opine whether the Veteran's obstructive sleep apnea is related to his service-connected PTSD with insomnia and his chronic rhinitis.  

Efforts should also be made to obtain any outstanding medical records that may be relevant to the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with the record any outstanding VA treatment records relating to the claim.  If unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.

2.  With appropriate information and authorization, attempt to obtain and associate with the record any outstanding private treatment records relating to the claim.  If unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.

3.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his obstructive sleep apnea.  Any indicated studies or diagnostic tests should be performed and all clinical findings should be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Whether it is at least as likely as not (50 percent or more probability) that obstructive sleep apnea manifested in service or is otherwise related to service, to include Southwest Asia environmental exposure.

The examiner's attention is invited to the March 2017 lay statements reporting that the Veteran began snoring during active service.  

b)  Whether it is at least as likely as not (50 percent or more probability) that obstructive sleep apnea was caused by or aggravated by service-connected PTSD with insomnia and chronic rhinitis.  

The examiner's attention is invited to articles submitted in September 2016 indicating that sleep apnea may be related to PTSD and sinusitis.  

The term 'at least as likely as not' means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




